Citation Nr: 0910217	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
warrant reopening a previously denied claim for service 
connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the above-referenced claim.  

A hearing was held in this matter before the undersigned 
Veterans' Law Judge in September 2008, at the RO.  The 
transcript of the hearing has been associated with the claims 
file.  

The reopened claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2001, the RO denied entitlement to service 
connection for PTSD.  The Veteran did not perfect an appeal 
of that decision.

2.  Evidence submitted since the August 2001 RO rating action 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.




CONCLUSIONS OF LAW

1.  The August 2001 RO decision, which denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104(a); 20.1103 (2008).

2. Subsequent to the August 2001 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for PTSD has been received.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, the Board is reopening and remanding the claim of 
entitlement to service connection for PTSD.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed. 

New and Material Evidence

In this case, the Veteran asserts that he has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for PTSD, and that the evidence is 
otherwise sufficient to award service connection thereof.  

The RO does appear to have reopened the Veteran's claim, as 
indicated in the June 2006 Statement of the Case (SOC).  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to that.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue. 
 
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once 
evidence is deemed new and material, the Board can proceed to 
review the claim based on the merits and the entire evidence 
of record. 

Turning to the specifics of this case, the RO denied the 
Veteran's claim for entitlement to service connection for 
PTSD in an August 2001 rating decision, as there were no in-
service stressors that had been identified or confirmed.  At 
the time of the August 2001 rating decision, the evidence of 
record included:  the Veteran's available service medical 
records, which were negative for a diagnosed psychiatric 
condition; and a VA outpatient psychiatric evaluation record 
dated in November 2000, which showed that the Veteran was 
diagnosed with chronic PTSD.   

The Veteran filed his application to reopen the previously 
denied claim to service connection in July 2002.  Included 
with his application, the Veteran submitted a PTSD 
questionnaire, in which he stated that he served with the 
MWSG-37 3d Marine Air Wing Command in Bahrain; he asserted 
that his in-service stressors occurred during his service in 
Bahrain.  While stationed there, he stated that the military 
base was subjected to four to six Scud missile attacks per 
night, from January to March of 1991.  He reported having a 
sense of fear and anxiety as a result of these attacks.  The 
Veteran also stated he was sent on weekly "secret 
missions," to include missions to Dhahran, Saudi Arabia; he 
described feeling a sense of fear during these incidents.  
Additionally, he submitted portions of his service personnel 
records, which were previously of record.    

In an October 2003 deferred rating decision, the RO indicated 
that the claimed in-service stressor involving the nightly 
Scud missile attacks had not been confirmed.  It was noted 
that during the time in which the Veteran served in the 
Persian Gulf conflict, Scud missile attacks occurred in Saudi 
Arabia.  Only one Scud missile was sent near Bahrain, a 
missile which did not go near land and instead fell into the 
sea.

The RO obtained additional VA records of the Veteran's 
outpatient treatment, dated from April 1999 to November 2002, 
including the November 2002 psychiatric evaluation record 
that indicated the diagnosis of chronic PTSD.




As described above, the RO continued the denial of the 
application to reopen the claim to service connection for 
PTSD by way of the April 2004 rating decision, as new and 
material evidence had not been presented to warrant reopening 
the claim.

Subsequent to the April 2004 rating decision, the RO obtained 
information for the U.S. Marine Corps Education Command in an 
attempt to verify the claimed in-service stressors.  In 
October 2005, the RO received copies of the MWSG-37 3d Marine 
Air Wing Command Chronologies for January and February of 
1991.  The RO was informed that similar records for March 
1991 were unavailable.  

In the June 2006 SOC, the RO continued the denial claim for 
service connection, on a de novo basis.  In denying the 
claim, it was noted that a review of the MWSG-37 3d Marine 
Air Wing Command Chronologies were negative for any 
information that would indicate that the Veteran's unit came 
under nightly Scud missile attacks while stationed at the 
Bahrain base, or otherwise corroborate the claimed in-service 
stressors.  The RO noted that it could only confirm that one 
Scud missile was sent near Bahrain during the Veteran's 
service in this area; however this did not verify the 
Veteran's report of nightly missile attacks.  The RO 
determined that new and material evidence had not been 
received to warrant reopening the previously denied claim, as 
there continued to be no confirmed stressor which would 
support the diagnosis of PTSD.

As indicated above, the Veteran testified before the 
undersigned at a hearing held at the RO in September 2008.  
He described his current symptomatology and the claimed in-
service stressors.  He provided further details of the 
"secret missions" he conducted while in Bahrain, to include 
trips in-town to obtain supplies from local vendors.  With 
regard to the in-service stressors, the Veteran testified 
that aside from the claimed scud missile attacks, he was 
never otherwise subjected to attack or combat during his 
service in Bahrain.  He further indicated that he did not 
witness any explosions, injuries, or death associated with 
the Scud missile attacks.  

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD.  The new evidence consisting of 
the Veteran's statements and the information regarding the 
claimed in-service stressors, as set forth above, is clearly 
new it was not previously of record. The above evidence is 
new in that it was not of record and not previously 
considered.  It is also material, in that it is evidence of 
the claimed in-service stressors the Veteran has attributed 
to his PTSD.  Because the in-service stressors had not been 
identified or confirmed at the time of the August 2001 rating 
decision, this evidence is neither cumulative nor redundant 
of other evidence and raises a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, reopening the 
Veteran's claim of service connection for PTSD is in order.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  To this extent 
and to this extent only, the appeal is granted.


REMAND

As was explained earlier herein, the Veteran's claim of 
entitlement to service connection for PTSD is being reopened 
on the basis of new stressor statements detailing events that 
were not previously described.  VA has not fulfilled its duty 
to attempt to verify the newly described claimed stressors.

The Veteran currently has a diagnosis of PTSD, which a 
private physician has connected to his service in the Persian 
Gulf.  However, none of the Veteran's stressors have been 
verified.  

The Board notes that service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 
4.125(a).

As previously discussed, the Veteran has identified claimed 
in-service stressors related to his service in Bahrain.  
Essentially, he has attributed his PTSD to stressors 
involving Scud missile attacks near the Bahrain military 
base, missions to Saudi Arabia, and encounters with local 
Bahrain vendors.  A review of the evidence of record reveals 
that additional development is warranted to determine whether 
the claimed in-service stressors can be verified.

Specifically, additional efforts are necessary to attempt to 
verify the Veteran's report of experiencing Scud missile 
attacks during his service in Bahrain.  The October 2003 
deferred rating decision shows that the RO could not confirm 
these attacks.  In the decision, the RO noted that only one 
Scud missile was launched near Bahrain during the Veteran's 
service in the Persian Gulf.  However, there is no indication 
in the record whatsoever of how the RO obtained this 
information.  Indeed, the source of this information has not 
been identified, nor does it appear to be otherwise 
documented in the claims file.  Moreover, no further details 
are provided as to specific details of the missile sent near 
Bahrain, such as the date the event occurred and the 
proximity of the missile's landing site to the Veteran's 
military base.  As the RO noted this finding in the June 2006 
SOC, further clarification is needed as to this issue.

Moreover, it was noted above that the RO contacted the U.S. 
Marine Corps Education Command in an attempt to verify the 
claimed in-service stressors.  In response, the RO received 
copies of the MWSG-37 3rd Marine Air Wing Command 
Chronologies for January and February of 1991.  As previously 
stated, similar records for March 1991 were unavailable 
through the U.S. Corps Education Command.  The record 
reflects, however, that stressor verification was not 
attempted with the Joint Services Records Research Center 
(JSRRC), or any other verification organization, in an effort 
to obtain the March 1991 Command Chronologies, as well as any 
other verifying information.  As such, further stressor 
verification is necessary.      


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the Veteran's claimed stressors with the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) or other 
appropriate organization, such as the 
National Personnel Records Center (NPRC).  
The RO/AMC should request that the 
organization provide any information 
available that might corroborate the 
stressors alleged by the Veteran, 
including whether any Scud missile attacks 
occurred near Bahrain during January to 
March of 1991.  All efforts to verify the 
claimed stressors and all responses 
received, as well as any formal 
determinations, should be documented and 
associated with the claims file.  

2.  If the claimed stressor(s) are 
verified, the RO/AMC should determine 
whether a VA psychiatric examination, 
performed in accordance with DSM-IV 
criteria and with the benefit of a claims 
file review, is necessary to determine if 
the Veterans verified in-service 
stressor(s) caused his diagnosed PTSD.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


